Name: Commission Regulation (EC) NoÃ 1103/2006 of 18 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 19.7.2006 EN Official Journal of the European Union L 197/1 COMMISSION REGULATION (EC) No 1103/2006 of 18 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 18 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 096 42,0 999 42,0 0707 00 05 052 96,5 999 96,5 0709 90 70 052 80,2 999 80,2 0805 50 10 052 61,1 388 67,3 524 54,8 528 56,6 999 60,0 0808 10 80 388 88,6 400 104,8 404 83,4 508 87,7 512 84,7 524 45,3 528 83,7 720 46,9 804 102,3 999 80,8 0808 20 50 388 105,0 512 101,6 528 86,5 720 32,3 804 120,7 999 89,2 0809 10 00 052 128,7 999 128,7 0809 20 95 052 286,0 400 373,1 404 426,8 999 362,0 0809 30 10, 0809 30 90 052 129,4 999 129,4 0809 40 05 052 60,3 624 135,7 999 98,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.